DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
The amendment filed on 08/16/2021 has been entered.  Claim 22 has been amended, clams 1-13 remain canceled, no claims have been added, and therefore, claims 14-26 remain pending in the application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 16-17, 19-20, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB2163453A-Rupp

Claim 14: “A fluidic system for producing extracellular vesicles from producer cells, comprising at least one container, a liquid medium contained by the container and producer cells,”: Rupp disclose the invention relates to large volume culture vessels for growing animal cells (extracellular vesicles, pg. 1, lines 6-7).  Further, Rupp discloses at least one container (vessel 8, pg. 2, line 90, Fig. 1); a liquid medium (culture medium or other fluid 30, pg. 2, line 101, Fig. 1).  Rupp discloses vessel 8 is filled with a culture medium or other fluid 30 (pg. 3, lines 99-101), and Rupp discloses vessel 8 is filled with a multiplicity of cells 28 (producer cells, pg. 2, line 99, Fig. 1).
“wherein the fluidic system further comprises microcarriers suspended in the liquid medium, the majority of producer cells being adherent to the surface of the microcarriers,”:  Rupp discloses the vessel 8 is filled with microcarriers disposed in a culture medium or other fluid 30 (pg. 2, lines 100-101, Fig. 1).  Further, Rupp discloses the vessel 8 is filled with a multiplicity of cells, microcapsules, or other microcarriers 28 (pg. 2, lines 99-100, Fig. 1).
“and a liquid medium agitator, the agitator”:  Rupp discloses a liquid medium (culture medium or other liquid 30, pg. 2, line 101, Fig. 1) and an agitator (paddle 112, pg. 3, and line 17, Fig. 1).
 “and the shape and dimensions of the container being adapted to the generation of a turbulent flow of the liquid medium in the container.”: Rupp discloses the apparatus includes a paddle for stirring the animal cells and medium, a prime mover for rotating the paddles, and control for the prime mover for regulating the rotational acceleration of the paddle (pg. 1, lines 127-130) and these components in combination permit acceleration of the stirring rate (pg. 2, lines 2-3).

Claim 16: “further comprising an output and a connector connected to the output, the connector being capable of comprising liquid medium and extracellular vesicles.”:  Rupp disclose apparatus or vessel 8 comprises a connector (connector 68) for attaching the an output (outlet pipe 70, pg. 2, line 130), which is capable of comprising liquid medium (culture medium 30) and extracellular vesicles (multiplicity of cells 28.

Claim 17: “wherein a liquid medium agitator is a rotary agitator whose rotation speed(s), shape and size are adapted, with the shape and the dimensions of the container, to the generation of a turbulent flow of the liquid medium in the container.”:  Rupp discloses a liquid medium agitator (paddle 112, pg. 3, line 17, Fig. 1); Rupp discloses knob 304 may simply actuate circuitry which steadily increases the rotational velocity of paddle 112 such that it reaches optimum rotational velocity (pg. 3, lines 78-81); further, Fig. 1 illustrate (agitator) paddle 112 shape and size are adapted with the dimensions of the container (vessel 8).
	
Claim 19: “comprising a separator of extracellular vesicles, fluidly connected to the container so as to be capable of reintroducing a liquid medium depleted of extracellular vesicles into the container.”:  Rupp discloses a culture apparatus for mammalian cells which permits continuous media flow while retaining the cells of carrier particles within the culture vessel by means of a separator (filter unit, pg. 1, lines 74-77).

Claim 20: “A method for ex vivo production of extracellular vesicles from producer cells, wherein: controlling an agitator causing a turbulent flow of a liquid medium in a container,”:  Rupp discloses the invention relates to large volume culture vessels for growing animal cells (extracellular vesicles, pg. 1, lines 6-7); the process takes place in a vessel 8, outside of a living body.  Further, Rupp discloses at least one container (vessel 8, pg. 2, line 90, Fig. 1); a liquid medium (culture medium or other fluid 30, pg. 2, line 101, Fig. 1).  Rupp discloses vessel 8 is filled with a culture medium or other fluid 30 (pg. 3, lines 99-101), and Rupp discloses vessel 8 is filled with a multiplicity of cells 28 (producer cells, pg. 2, line 99, Fig. 1).  Additionally, Rupp discloses controlling an agitator (paddle 112 controlled via a prime mover, for rotating the paddles and stirring the animal cells and medium in vessel 8, pg. 1, lines 128-130, Fig. 1). 
“the container comprising an output,”:  Rupp disclose vessel 8 comprises a connector (connector 68) for attaching an output (outlet pipe 70, pg. 2, and line 130).
“the liquid medium comprising producer cells adhering on the surface of the microcarriers”:  Rupp discloses vessel 8 is filled with a culture medium 
“the microcarriers (3) being suspended in the liquid medium (5)”:  Rupp discloses the vessel 8 is filled with microcarriers disposed in a culture medium or other fluid 30 (pg. 2, lines 100-101, Fig. 1).
“and collecting the liquid medium (5) comprising extracellular vesicles (EV) at the output (9) of the container (4).”:  Rupp discloses vessel 8 comprises a connector (connector 68) for attaching an output (outlet pipe 70, pg. 2, line 130, Fig. 1), which is attached to a microcarrier-forming apparatus 9 (pg. 3, lines 1-2).


Claim 23: “wherein a separator depletes part of the liquid medium collected at the output of the container of extracellular vesicle, and wherein the part of the part of the liquid medium is reintroduced into the container.”:  Rupp discloses a culture apparatus 

Claim 24: “Extracellular vesicles capable of being obtained by the method according to claim 20”:  Rupp discloses a form of extracellular vesicles being obtained via the above claim 20 discussed above.

Therefore, Rupp meets the limitations of claims 14 and 16-17, 19-20, and 23-24.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over GB2163453A-Rupp and further in view of Ozturk et al. (2017).

Regarding claim 15, Rupp teaches the invention discussed above in claim 14.  Further, Rupp teaches an agitator (paddle 112), a liquid medium (culture medium 30), and a container (vessel 8), which are adapted to control a flow of the culture medium 30 (pg. 1, lines 127-130 and pg. 2, lines 1-3). However, Rupp does not teach the Kolmogorov length of the flow being less than or equal to 75 µm. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rupp to include the Kolmogorov length of the flow being less than or equal to 75 µm as taught by Ozturk et al., because Ozturk et al. teaches the size distribution of Kolmogorov scale eddies is used to define a turbulent flow extensive property with eddies serving as a means to assess the turbulence effectiveness in damaging cells (pg. 1, Introduction, right Col., lines 14-20).

Regarding claim 22, Rupp teaches the invention discussed above in claim 20.  Further, Rupp teaches an agitator (paddle 112), a liquid medium (culture medium 30), and a container (vessel 8), which control a flow of the culture medium 30 (pg. 1, lines 127-130 and pg. 2, lines 1-3). However, Rupp does not teach the Kolmogorov length of the flow being less than or equal to 75 µm.
For claim 22, Ozturk et al. teaches an approach for assessing turbulent flow to cells in medical devices (pg. 1, Introduction, lines 1-7), where the Kolmogorov length scale (KLS) smaller than about 10 µm (pg. 1, abstract, line 5 and Introduction, lines 34-35), which reads on the instant claim limitation of teach the Kolmogorov length of the flow being less than or equal to 75 µm. 
.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over GB2163453A-Rupp.
Regarding claim 21, Rupp teaches the invention discussed above in claim 20.  However, Rupp does not explicitly teach wherein the liquid medium is agitated for more than thirty minutes.
For claim 21, Rupp teaches knob 304 may actuate circuitry which steadily increases the rotational velocity of paddle 112 such that it reaches its optimum rotational velocity in a given time (pg. 3, lines 78-82), where in a given time could comprises thirty minutes or more, which reads on the instant claim limitation of wherein the liquid medium is agitated for more than thirty minutes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rupp to further include teach wherein the liquid medium is agitated for more than thirty minutes as taught by Rupp, because Rupp teaches increasing the rotational velocity of the paddle 112 allows for it to reach its optimum rotational velocity and the knob 305 sets the maximum rotational .


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over GB2163453A-Rupp as applied to claim 1 above, and further in view of Xu et al. (2008).

Regarding claim 18, Rupp teaches the invention discussed above in claim 14.  Further, Rupp teaches microcarriers are microbeads (microcarrier beads, pg. 1, line 26).  However, Rupp does not explicitly teach the diameter of the microbeads being comprised between 100 µm and 300 µm.
For claim 18, Xu et al. teaches different types of microbeads, where the diameter of glass spheres have a diameter of 138 µm (pg. 2096, Col. 2, para. 2, lines 6-8), which reads on the instant claim limitation of the diameter of the microbeads being comprised between 100 µm and 300 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rupp to include the diameter of the microbeads to be between 100 µm and 300 µm, as taught by Xu et al., because Xu et al. teaches it is assumed that the dynamics of a particle in a turbulent flow is described by a flow time scale – the Kolmogorov time scale, and a particle response time scale – .


Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over GB2163453A-Rupp and further in view WO 2016/168680 Al-Probst.

Regarding claim 25, Rupp teaches the invention discussed above in claim 24.  However, Rupp does not explicitly disclose a pharmaceutical composition comprising extracellular vesicles.
For claim 25, Probst teaches a method for developing exosome-base vaccines (pharmaceutical composition); live cell vaccine compositions, where the cell vaccines comprise immune cells derived from a subject and primed with extracellular vesicle material (Para. [0001], lines 1-3), which reads on the instant claim limitation of a pharmaceutical composition comprising extracellular vesicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Rupp to include a pharmaceutical composition comprising extracellular vesicles as taught by Probst, because Probst teaches a method for generating a therapeutic vaccine is needed for treating diseases comprises delivering, ex vivo, isolated extracellular vesicle material obtained from diseased cells or tissues into immune cells isolated; the extracellular vesicle material may be delivered into the isolated immune cells by physical or non-physical delivery methods (Para. [0006], lines 1-4).

Regarding claim 26, modified Rupp teaches the invention discussed above.  Further, modified Rupp does teach a pharmaceutical composition, discussed above in claim 25.  However, modified Rupp does not teach a pharmaceutical composition for the use of thereof in regenerative medicine.
For claim 26, Probst teaches a pharmaceutical composition (vaccines) for use in regenerative medicine (treatment of cancer, infectious disease, autoimmune disease or metabolic disease (Para. [0024], lines 1-2), which reads on the instant claim limitation of a pharmaceutical composition for the use thereof in regenerative medicine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Rupp and further include a pharmaceutical composition for the use thereof in regenerative medicine as taught by Probst, because Probst teaches there is a rapidly growing field of cancer research is immunotherapy - harnessing of the body's own immune system to seek out and kill cancer cells (Para. [0002], lines 1-2).



Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive for the following reasons in response to Applicant’s remarks.
Regarding the middle and bottom of pg. 5 of Applicant’s remarks, pertaining to the 102 rejection of claims 14 and 16-17, 19-20, and 23-24 and the prior art reference of 
Andaloussi et al. discloses the importance of EVs in intercellular communication such as via the transfer of proteins, lipids and nucleic acids has been affirmed in various studies (pg. 347, col. 2).  Further, Andaloussi et al. discloses EVs have been purified from nearly all mammalian cell types, and also found in lower eukaryotes and prokaryotes (pg. 347, col. 1).  Therefore, the reference of Rupp, as noted by the Applicant reads on the limitations presented in the above mentioned claims, as the reference pertains to animal cells, and the evidentiary reference of Andaloussi et al. discloses the affirmation of this via the discussion above.  Andaloussi et al. discloses EV’s and their components represent a novel class of therapeutic targets (pg. 347, col. 2) and gene delivery of the AAV transgene (which make producer cells).  Moreover, the apparatus of Rupp comprises a container which reads on the limitations presented in the previously mentioned claims.  Additionally, Applicant asserts the reference of Rupp teaches “that eukaryotic animal cells are extremely fragile and that immobilizing such 
	Regarding the top of pg. 6, of Applicant’s remarks, pertaining to the reference of Rupp and Applicant’s assertion “that the goal is to slowly stir the cells in order to avoid shear forces”.  The reference of Rupp discloses knob 304 may simply actuate circuitry which steadily increases the rotational velocity of paddle 112 such that it reaches optimum rotational velocity (pg. 3, lines 78-81), thus, not indicating a slow stir, but a steady increase as cited by Rupp.  The reference of Rupp does disclose the generation of a turbulent flow of the liquid medium in the container as referenced in claim 14, and addressed via Rupp.  As previously mentioned, Rupp discloses a discloses knob 304 may simply actuate circuitry which steadily increases the rotational velocity of paddle 112 such that it reaches optimum rotational velocity (pg. 3, lines 78-81), thus, indicating a turbulent flow can be achieved with by adjusting the know to obtain optimum velocity, as mentioned above in this section.  
	Regarding the top of pg. 7 of Applicant’s remarks, pertaining to the reference of Rupp “not relating to the production of extracellular vesicles nor to the general of a turbulent flow of the liquid medium.”  As mentioned previously, the reference of Rupp pertains to animal cells, and extracellular vesicles are contained in animal cells (as 
	Regarding the middle and bottom of pg. 7 of Applicant’s remarks, pertaining to the claim limitation of “the Kolmogorov length of the flow being less than or equal to 75 µm.”  The reference of Ozturk et al. does teach this limitation presented in claims 15 and 22.  The reference of Ozturk et al. teaches an approach for assessing turbulent flow to cells in medical devices (pg. 1, Introduction, lines 1-7), where the Kolmogorov length scale (KLS) is smaller than about 10 µm (pg. 1, abstract, line 5 and Introduction, lines 34-35).  Ozturk et al. teaches the approach is for assessing the turbulent of cells in medical devices, which is relevant to the instant application, where a container is used to generate turbulent flow of a liquid medium. 
 Further, the KLS of 10 µm is less than the claim limitation of 75 µm or less, where the KLS of Ozturk et al. is and continues to read on that limitation presented in claims 15 and 22, in conjunction with the primary reference of Rupp, which teaches the animals cells and extracellular vesicles as evidenced by Andaloussi et al. discussed above.  Applicant asserts the reference of Ozturk et al. does not relate to the production of extracellular vesicles.  The reference of Ozturk et al. teaches the smallest eddies, if they are comparable in size with the RBCs, may interact with cells through stresses causing membrane rupture and hemolysis (pg. 011008-1, col. 2); where Ozturk et al. mentions “comparable in size with the RBCs”, which in conjunction with the primary reference of Rupp reads on this limitation.  Ozturk et al. is also referring to cells either v is the kinematic viscosity of fluid (pg. 011008-1, col. 2”, also, the primary reference of Rupp discloses a fluid system.  Further, as mentioned above, the knob 304 disclosed in Rupp mentioned above in this section, is used to steadily achieve optimum velocity.  The combination of Rupp and Ozturk et al. does address the limitations of claims 15 and 22 as discussed above in this section, as well as in the rejection above.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the top of 8 of Applicant’s remarks, pertaining to the combination of the references or references alone and the argument of a turbulent flow could be used to produce extracellular vesicles.  As mentioned previously above in this section, the limitation of 14, 20, 24, and claims 15 and 22 have been addressed via the reference of Rupp and the evidentiary reference of Andaloussi et al., along with the secondary reference of Ozturk et al. which mentions it assesses the turbulent of cells in medical devices, which is relevant to the instant application, mentioned above.  
Regarding the middle and bottom of pg. 8 pertaining to the secondary reference of Xu et al.  As previously mentioned, the reference of Rupp as evidenced by Andaloussi et al., and known to others skilled in the art, the primary reference of Rupp 
Regarding the top and middle of pg. 9 of Applicant’s remarks, pertaining to the secondary reference of Xu et al. and the primary reference of Rupp.  As mentioned previously, the primary reference of Rupp does teach cells as evidenced by Andaloussi et al., and Xu et al. teaches different types of microbeads as mentioned previously with a diameter of 138 µm, which is in the range of 100 µm and 300 µm.  As mentioned above in this section, as well as in the rejection above, the combination of the references of Rupp and Xu et al. were used to address the limitation presented in claim 18.  The reference of Rupp, along with the evidentiary reference of by Andaloussi et al. was used to address the limitations presented in claim 14. 
Regarding the bottom of pg. 9 and the top of pg. 10 of Applicant’s remarks, pertaining to the secondary reference of Probst, which was used to address the limitations claims 25 and 26.  The secondary reference of Probst teaches an invention 
Also, Probst addresses the claim limitation of for the use of regenerative medicine in claim 26, where Probst teaches a pharmaceutical composition (vaccines) for use in regenerative medicine (treatment of cancer, infectious disease, autoimmune disease or metabolic disease (Para. [0024], lines 1-2), which addresses the limitation of claim 26 also.  Applicant argues Probst describes a method of making vaccine compositions, and then summarizes the method Probst uses within the document.  The reference of Probst is relevant to the previously mentioned claims, 25 and 26, as Probst clearly addresses claim limitations presented, in combination with the primary reference of Rupp as indicated in the rejection above.  Further, Applicant asserts “the extracellular vesicles are not used as such as a treatment.”  However, Probst teaches a pharmaceutical composition (vaccines) for use in regenerative medicine (treatment of cancer, infectious disease, autoimmune disease or metabolic disease (Para. [0024], lines 1-2).  
Regarding the bottom of pg. 10 of Applicant’s remarks, pertaining to the primary reference of Rupp does not relate to extracellular vesicles.  As mentioned above in this section, Rupp does teach this limitation as evidenced by Andaloussi et al. and those 
Regarding paragraph 1 of pg. 11, of Applicant’s remarks, as discussed and cited above, the secondary reference of Probst does relate to regenerative medicine.  Probst teaches a pharmaceutical composition (vaccines) for use in regenerative medicine (treatment of cancer, infectious disease, autoimmune disease or metabolic disease (Para. [0024], lines 1-2), in this case, Probst teaches vaccines are used for repairing or replacing damaged or diseased cells, etc. caused by cancer, infectious diseases, autoimmune diseases or metabolic diseases.  Further, Probst teaches the term "treating", "treat" or "to treat" as used herein means the prevention, reduction, partial, or complete alleviation or cure of a disease or symptom thereof (Para. [0024], lines 1-6).  
As previously mentioned, independent claims 14 and 20 stand rejected in view of the references of Rupp, used to reject claims 14 and 16-17, 19-20, and 23-24; Ozturk et al. used to reject claims 15 and 22; Xu et al. used to reject claim 18, and Probst used to reject claims 25-26.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799